1
2                                                                            JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     _________________________________________
12                                            )
     ARSHAK KOULADJIAN,                       ) Case No. LA CV 17-00163-VBF (PLAx)
13                                            )
                      Plaintiff,              )    FINAL JUDGMENT
14                                            )
          v.                                  )
15                                            )
     Unum Life Insurance Company of America,  )
16                                            )
                      Defendant.              )
17   _________________________________________)
18
           Final judgment of affirmance is hereby entered in favor of defendant Unum Life
19
     Insurance Company of America and against plaintiff Arshak Kouladjian.
20
           IT IS SO ADJUDGED.
21
22
     Dated: February 6, 2019
23
24                                             ______________________________
25                                               Honorable Valerie Baker Fairbank
                                                 Senior United States District Judge
26
27
28
